Name: 93/432/EEC: Commission Decision of 13 July 1993 concerning animal health conditions and veterinary certification for the importation of domestic animals of the bovine and porcine species from Austria
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  tariff policy;  trade
 Date Published: 1993-08-10

 Avis juridique important|31993D043293/432/EEC: Commission Decision of 13 July 1993 concerning animal health conditions and veterinary certification for the importation of domestic animals of the bovine and porcine species from Austria Official Journal L 200 , 10/08/1993 P. 0039 - 0054COMMISSION DECISION of 13 July 1993 concerning animal health conditions and veterinary certification for the importation of domestic animals of the bovine and porcine species from Austria(93/432/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 7, 8 and 11 thereof, Whereas animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Austria were drawn up by Commission Decision 91/190/EEC (3), as last amended by Decision 92/375/EEC (4); Whereas Member States import domestic animals of the bovine and porcine species in accordance with the provisions of Council Directive 91/496/EEC (5), as last amended by Decision 92/438/EEC (6), which laid down the principles governing the organization of veterinary checks on animals entering the Community from third countries; Whereas the geographical proximity of Austria to the Community has implications for trade in live animals; Whereas following Community veterinary missions it appears that the animal health situation in Austria is monitored by veterinary services which can offer satisfactory guarantees concerning diseases which might be transmitted through the importation of domestic animals of the bovine or porcine species; Whereas the responsible veterinary authorities of Austria have confirmed that Austria has, during the last 24 months, been free from foot-and-mouth disease and has, during the last 12 months, been free from rinderpest, contagious bovine pleuro-pneumonia, vesicular stomatititis, bluetongue, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema and that no vaccinations have been carried out against any of those diseases or classical swine fever during the past 12 months; Whereas the information received from the Austrian veterinary authorities in respect of freedom from classical swine fever relates only to the following regions; Vorarlberg, Tyrol, Upper Austria, Carinthia and Burgenland; Whereas the responsible veterinary authorities of Austria have undertaken to notify the Commission and the Member States, by telex or telefax, within 24 hours, of the confirmation of the occurrence of any of the abovementioned diseases or of the adoption of vaccination against any of them or, within an appropriate period, of any proposed changes in the Austrian import rules concerning bovine animals or swine or the semen or embryos thereof; Whereas bovine tuberculosis and brucellosis have been eradicated from Austria; whereas vaccination against bovine brucellosis is not permitted; whereas the measures taken by the responsible authorities of Austria to prevent a recrudescence of these diseases are sufficient to equate the status of Austrian herds, other than those under official restriction, with that of herds in the Community having the status of officially tuberculosis free or officially brucellosis free; Whereas the responsible veterinary authorities of Austria have, since 1982, operated a compulsory national programme for the eradication of enzootic bovine leukosis; whereas the incidence of the disease has been reduced to a level which would qualify Austria as a whole to be classified as 'enzootic bovine leukosis free' if it were a Member State; whereas the programme is capable of achieving its objective of total eradication of the disease in the near future; whereas the responsible veterinary authorities of Austria have undertaken to inform the Commission and the Member States without delay of any material change in the situation in respect of the disease; Whereas the responsible veterinary authorities of Austria have undertaken to supervise officially the issue of certificates arising from this Decision and to ensure that all relevant certificates, declarations and statements on which export certification may have been based remain an official file for at least 12 months following the dispatch of the animals to which they refer; Whereas the responsible veterinary authorities of Austria have undertaken not to permit the issue of the certificates set out in this Decision in respect of animals which have been imported into Austria unless such animals were imported in accordance with veterinary conditions at least as strict as the relevant requirement of Directive 72/462/EEC, including any relevant subsidiary decisions; Whereas it is necessary to take into account the information concerning the animal health situation in Austria and the subsequent developments in animal health conditions and veterinary certificates required for the bovine and porcine species from EFTA countries; whereas it is therefore appropriate to lay down the relevant new animal health conditions and certificates and to revoke Decision 91/190/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Without prejudice to paragraphs 2 and 4, Member States shall authorize the importation from Austria of the following animals: (a) domestic animals of the bovine species for breeding or production which meet the requirements set out in the health certificate in Annex A and which are accompanied by such a certificate; (b) domestic animals of the bovine species for slaughter which meet the requirements set out in the health certificate in Annex B and which are accompanied by such a certificate; (c) domestic animals of the porcine species for breeding or production, from the regions Vorarlberg, Tyrol, Upper Austria, Carinthia and Burgenland, which meet the requirements set out in the health certificate in Annex C and which are accompanied by such a certificate; (d) domestic animals of the porcine species for slaughter, from the regions Vorarlberg, Tyrol, Upper Austria, Carinthia and Burgenland, which meet the requirements set out in the health certificate in Annex D and which are accompanied by such a certificate. 2. Member States shall authorize the importation from Austria of the domestic animals of the bovine or porcine species indicated in paragraph 1 which have been imported into Austria only if such animals were imported from the Community or from a third country included in the list annexed to Council Decision 79/542/EEC (7) in so far as it covers domestic animals of these species and only if the importation was made in accordance with veterinary conditions at least as strict as the requirements of Chapter II of Directive 72/462/EEC, including any relevant subsidiary decisions. 3. Member States shall require that animals which are submitted to tests in application of this Decision are continuously isolated under conditions approved by an official veterinarian of Austria from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals from the time of the first of such tests to the time of loading. 4. Member States shall permit the entry onto their territory from Austria of bovine animals if such animals: (a) come from herds declared by the veterinary authorities of Austria to be free from enzootic bovine leukosis and have been subjected, within 30 days before export and with negative result, to an individual test for enzootic bovine leukosis carried out according to the protocol in Annex I to Commission Decision 91/189/EEC (8), or (b) are intended for meat production, are not more than 30 months of age, and are permanently marked as described in Annex E, or (c) are consigned directly to a slaughterhouse and are slaughtered within five working days of their arrival there. In the case of the animals referred to at (b) and (c), Member States shall ensure, by inspection, that such animals are clearly identified, shall supervise them until slaughter and shall take all measures to prevent contamination of indigenous herds. 5. Member States shall not authorize the importation of domestic animals of the bovine or porcine species other than as indicated in this Article. Article 2 Pending the entry into force of any measures adopted by the Community for the eradication, prevention or control of a contagious or infectious bovine or porcine disease other than rabies, tuberculosis, brucellosis, foot-and-mouth disease, anthrax, rinderpest, contagious bovine pleuro-pneumonia, enzootic bovine leukosis, porcine enteroviral encephalomyelitis (Teschen disease), classical swine fever, African swine fever or swine vesicular disease, Member States may apply in respect of animals imported from Austria such additional health conditions as they apply to other animals within the framework of a national programme, submitted to and apaproved by the Commission, for the eradication, prevention or control of such disease. As a temporary measure until 31 December 1993, Member States may apply the first paragraph in respect of national programmes which have been submitted to but not yet approved by the Commission but in that case they must, without delay, provide the Commission and the other Member States with details of the relevant health conditions. Article 3 1. Member States shall make the introduction onto their territory of bovine and porcine animals from Austria subject to a guarantee that the animals to be imported have not been vaccinated against foot-and-mouth disease. 2. Member States shall make the introduction onto their territory of pigs from Austria subject to a guarantee that they have not been vaccinated against classical swine fever and, in the case of pigs intended for breeding or production, a guarantee that they have shown a negative result to a test for the antibody produced by the virus of classical swine fever. Article 4 Decision 91/190/EEC is hereby revoked. Article 5 This Decision shall apply as from the 30th day following its notification to the Member States. Article 6 This Decision is addressed to the Member States. Done at Brussels, 13 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 96, 17. 4. 1991, p. 16. (4) OJ No L 197, 16. 7. 1992, p. 68. (5) OJ No L 268, 24. 9. 1991, p. 56. (6) OJ No L 243, 25. 8. 1992, p. 27. (7) OJ No L 146, 14. 6. 1979, p. 15. (8) OJ No L 96, 17. 4. 1991, p. 1. ANNEX A ANIMAL HEALTH CERTIFICATE for domestic animals of the bovine species for breeding and production intended for consignment to the European Economic Community (This certificate must accompany the consignment. It covers only animals in the same category - breeding or production - transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed on the date of loading and all time limits referred to expire on that date.) No: Exporting country: Austria Ministry: Competent issuing authority: Country of destination: Reference: (Optional) Reference of welfare certificate: I. Number of animals: (In words) II. Identification of animals Name(s) and address(es) of farm(s) of origin: IV. Destination of animals The animals will be sent from: (Place of loading) to: (Place of destination) by railway wagon/lorry/aircraft/ship: (Indicate means of transport and registration marks, flight number or registered name, as appropriate) Name and address of consignor: Name and address of consignee: V. Health information I, the undersigned official veterinarian, hereby certify: 1. that Austria has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from rinderpest, contagious bovine pleuro-pneumonia, vesicular stomatitis and bluetongue, that no vaccinations have been carried out against any of these diseases during the past 12 months and that the importation of animals vaccinated against foot-and-mouth disease is prohibited; 2. that the animals described in this certificate meet the following requirements: (a) - they were born on the territory of Austria and have remained there since birth, or - they were imported, not less than six months ago, from a Member State of the European Community or from a third country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions; (Delete unwanted reference) (b) they have been examined this day and show no clinical signs of disease; (c) they have not been vaccinated against foot-and-mouth disease; (d) they come from herds which are not restricted under the Austrian tuberculosis eradication legislation, - they have been subjected within the past 30 days and with negative result to an intradermal tuberculin test; (Delete reference to test if certificate applies to animals under six weeks old) (e) they come from herds which are not restricted under the Austrian brucellosis eradication legislation, - they have been subjected within the past 30 days to a serum agglutination test which showed a brucella count of less than 30 IU of agglutination per ml, - they have not been vaccinated against brucellosis; (Delete reference to test if certificate applies to animals under 12 months old or to male castrates of any age) (f) they come from herds declared by the veterinary authorities of Austria to be enzootic bovine leukosis free and have been subjected, within the past 30 days and with negative result, to an individual test for enzootic bovine leukosis or they are intended for meat production, are not more than 30 months of age, and are marked in the manner defined in Annex E to Commission Decision 93/432/EEC; (Delete according to the category of animal to which this certificate applies) (g) they show no clinical sign of mastitis and the analysis (and second analysis, where relevant) of the milk carried out according to Annex D to Council Directive 64/432/EEC within the past 30 days showed no characteristic inflammatory condition, no specific pathogenic micro-organism or, in the case of a second analysis, the presence of an antibiotic; (Delete section unless certificate applies to dairy cows) (h) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme; (i) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding or holdings situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of Austria, during the past 30 days there has been no case of foot-and-mouth disease; (j) they come from holdings on which there has been no evidence of: - anthrax for the past 30 days, - brucellosis for the past 12 months, - tuberculosis for the past six months, - rabies for the past six months; (k) they have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Decision 93/432/EEC (Complete or delete as required by importing Member State) (l) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate; (m) they have not received thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes; (n) they have been obtained: - from a holding, or - from: , (Name of market) a market which is officially authorized, under conditions as least as severe as those of Annex II to Commission Decision 91/189/EEC for the export of bovine animals for breeding or production to the European Community, and were assembled at: (Name of assembly point) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Decision 93/432/EEC and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of Austria, there had been no incidence of foot-and-mouth disease during the previous 30 days; (Delete reference to holding, market or assembly point as appropriate) (o) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an offically authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI. All tests referred to in this certificate have, except where otherwise indicated, been carried out according to the protocols set out in Annex I to Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same Decision. VII. This certificate is valid for 10 days from the date of loading. Done at , on (Signature of official veterinarian) (1) Stamp (1) (Name in capital letters, qualifications and title) (1) The signature and the stamp must be in a colour different to that of the printing. ANNEX B ANIMAL HEALTH CERTIFICATE for domestic bovine animals for immediate slaughter intended for consignment to the European Economic Community (This certificate must accompany the consignment. It covers only animals transported in the same railway wagon, lorry, aircraft or ship, consigned to the same destination and intended to be taken immediately on arrival in the Member State of destination direct to a slaughterhouse and to be slaughtered not later than five working days after their entry in accordance with Article 13 of Council Directive 72/462/EEC. It must be completed on the date of loading and all time limits referred to expire on that date.) No: Exporting country: Austria Ministry: Competent issuing authority: Country of destination: Reference: (Optional) Reference of welfare certificate: I. Number of animals: (In words) II. Identification of animals Name(s) and address(es) of farm(s) of origin: IV. Destination of animals The animals will be sent from: (Place of loading) to: (Place of destination) by railway wagon/lorry/aircraft/ship: (Indicate means of transport and registration marks, flight number or registered name, as appropriate) Name and address of consignor: Name and address of consignee: V. Health information I, the undersigned official veterinarian, hereby certify: 1. that Austria has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from rinderpest, contagious bovine pleuro-pneumonia, vesicular stomatitis and bluetongue, that no vaccinations have been carried out against any of these diseases during the past 12 months and that the importation of animals vaccinated against foot-and-mouth disease is prohibited; 2. that the animals described in this certificate meet the following requirements: (a) - they were born on the territory of Austria and have remained there since birth, or - they were imported, not less than three months ago, from a Member State of the European Community or from a third country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions; (Delete unwanted reference) (b) they have been examined this day and show no clinical signs of disease; (c) they have not been vaccinated against foot-and-mouth disease; (d) they come from herds which are not restricted under the Austrian tuberculosis eradication legislation, - they have been subjected within the past 30 days and with negative result to an intradermal tuberculin test; (Delete reference to test if certificate applies to animals under six weeks old) (e) they come from herds which are not restricted under the Austrian brucellosis eradication legislation, - they have not been vaccinated against brucellosis; (f) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme; (g) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding or holdings situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of Austria, during the past 30 days there has been no case of foot-and-mouth disease; (h) they come from holdings on which there has been no evidence of anthrax for the past 30 days; (i) they have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Decision 93/432/EEC (Complete or delete as required by importing Member State) (j) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate; (k) they have not received thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes; (l) they have been obtained: - from a holding, or - from: , (Name of market) a market which is officially authorized, under conditions as least as severe as those of Annex II to Commission Decision 91/189/EEC for the export of bovine animals for breeding or production to the European Community, and were assembled at: (Name of assembly point) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Decision 93/432/EEC and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of Austria, there had been no incidence of foot-and-mouth disease during the previous 30 days; (Delete reference to holding, market or assembly point as appropriate) (m) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an offically authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI. All tests referred to in this certificate have been carried out according to the protocols set out in Annex I to Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same Decision. VII. This certificate is valid for 10 days from the date of loading. Done at , on (Signature of official veterinarian) (1) Stamp (1) (Name in capital letters, qualifications and title) (1) The signature and the stamp must be in a colour different to that of the printing. ANNEX C ANIMAL HEALTH CERTIFICATE for domestic animals of the porcine species for breeding and production intended for consignment to the European Economic Community (This certificate must accompany the consignment. It covers only animals in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed on the date of loading and all time limits referred to expire on that date.) No: Exporting country: Austria (Laender: Vorarlberg, Tyrol, Upper Austria, Carinthia and Burgenland) Ministry: Competent issuing authority: Country of destination: Reference: (Optional) Reference of welfare certificate: I. Number of animals: (In words) II. Identification of animals Name(s) and address(es) of farm(s) of origin: IV. Destination of animals The animals will be sent from: (Place of loading) to: (Place of destination) by railway wagon/lorry/aircraft/ship: (Indicate means of transport and registration marks, flight number or registered name, as appropriate) Name and address of consignor: Name and address of consignee: V. Health information I, the undersigned official veterinarian, hereby certify: 1. that Austria has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from vesicular stomatitis, classical swine fever (in respect of Laender: Vorarlberg, Tyrol, Upper Austria, Carinthia and Burgenland), African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema, that no vaccinations have been carried out against any of these diseases, during the past 12 months and that the importation of animals vaccinated against foot-and-mouth disease or classical swine fever is prohibited; 2. that the animals described in this certificate meet the following requirements: (a) - they were born on the territory of Austria (Laender: Vorarlberg, Tyrol, Upper Austria, Carinthia and Burgenland) and have remained there since birth, or - they were imported, not less than six months ago, from a Member State of the European Community or from a third country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Council Directive 72/462/EEC, including any subsidiary decisions; (Delete unwanted reference) (b) they have been examined this day and show no clinical signs of disease; (c) they have not been vaccinated against foot-and-mouth disease or against classical swine fever, - they have been subjected within the past 30 days and with negative result in both cases to a test for classical swine fever antibodies and a test for swine vesicular disease antibodies; (d) they come from swine herds which are not restricted under the Austrian brucellosis eradication legislation - they have been subjected within the past 30 days to a serum agglutination test which showed a brucella count of less than 30 IU of agglutination and to a complement-fixation test for brucellosis; (Delete reference to tests if certificate applies to animals under four months of age.) (e) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme; (f) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding or holdings situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of Austria, during the past 30 days there has been no case of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease; (g) they come from holdings on which there has been no evidence of: - anthrax for the past 30 days, - rabies for the past 6 months; (h) they have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Commission Decision 93/432/EEC ; (Complete or delete as required by importing Member State) (i) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate; (j) they have not received thyrostatic, oestrogenic, androgenic or gestogenic substances for fattening purposes; (k) they have been obtained: - from a holding, or - from: , (Name of market) a market which is officially authorized, under conditions as least as severe as those of Annex II to Commission Decision 91/189/EEC for the export of porcine animals for breeding or production to the European Community, and were assembled at: (Name of assembly point) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Decision 93/432/EEC and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of Austria, there had been no incidence of foot-and-mouth disease, African swine fever, classical swine fever or swine vesicular disease during the previous 30 days; (Delete reference to holding, market or assembly point as appropriate.) (l) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI. All tests referred to in this certificate have been carried out according to the protocols set out in Annex I to Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same Decision. VII. This certificate is valid for 10 days from the date of loading. Done at , on (Signature of official veterinarian) (1) Stamp (1) (Name in capital letters, qualifications and title) (1) The signature and the stamp must be in a colour different to that of the printing. ANNEX D ANIMAL HEALTH CERTIFICATE for domestic animals of the porcine species for immediate slaughter intended for consignment to the European Economic Community (This certificate must accompany the consignment. It covers only animals transported in the same railway wagon, lorry, aircraft or ship, consigned to the same destination and intended to be taken immediately on arrival in the Member State of destination direct to a slaughterhouse and to be slaughtered not later than five working days after their entry in accordance with Article 13 of Council Directive 72/462/EEC. It must be completed on the date of loading and all time limits referred to expire on that date.) No: Exporting country: Austria (Laender: Vorarlberg, Tyrol, Upper-Austria, Carinthia and Burgenland) Ministry: Competent issuing authority: Country of destination: Reference: (Optional) Reference to accompanying animal welfare certificate: I. Number of animals: (In words) II. Identification of animals Name(s) and addresse(s) of farm(s) of origin: IV. Destination of animals The animals will be sent from: (Place of loading) to: (Place of destination) by railway wagon/lorry/aircraft/ship: (Indicate means or transport and registration marks, flight number or registered name, as appropriate) Name and address of consignor: Name and address of consignee: V. Health information I, the undersigned official veterinarian, hereby certify: 1. that Austria has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from vesicular stomatitis, classical swine fever (in respect of Laender: Vorarlberg, Tyrol, Upper Austria, Carinthia and Burgenland), African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema, that no vaccinations have been carried out against any of these diseases during the past 12 months and that the importation of animals vaccinated against foot-and-mouth disease or classical swine fever is prohibited; 2. that the animals described in this certificate meet the following requirements: (a) - they were born on the territoriy of Austria (Laender: Vorarlberg, Tyrol, Upper Austria, Carinthia and Burgenland) and have remained there since birth, or - they were imported, not less three months ago, from a Member State of the European Community or from a third country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions; (Delete unwanted reference) (b) they have been examined this day and show no clinical signs of disease: (c) they have not been vaccinated against foot-and-mouth disease or against classical swine fever; (d) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme; (e) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding or holdings situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of Austria, during the past 30 days there has been no case of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease; (f) they come from holdings on which there has been no evidence of anthrax for the past 30 days; (g) they have been subjected with negative result of the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Commission Decision 93/432/EEC ; (Complete or delete as required by importing Member State) (h) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals from the time of application of the first of the tests referred to in this certificate; (i) they have not received thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes; (j) they have been obtained - from a holding, or or - from: , (Name of market) a market which is officially authorized, under conditions as least as severe as those of Annex II to Commission Decision 91/189/EEC for the export of porcine animals for breeding or production to the European Community, and were assembled at: (Name of assembly point) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Decision 93/432/EEC and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of Austria, there had been no incidence of foot-and-mouth disease, African swine fever, classical swine fever or swine vesicular disease during the previous 30 days; (Delete reference to holding, market or assembly point as appropriate) (k) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI. All tests referred to in this certificate have been carried out according to the protocols set out in Annex I to Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same Decision. VII. This certificate is valid for 10 days from the date of loading. Done at , on (Signature of official veterinarian) (1) Stamp (1) (Name in capital letters, qualifications and titles) (1) The signature and the stamp must be in a colour different to that of the printing. ANNEX E MARK TO BE APPLIED TO BOVINE ANIMALS IN APPLICATION OF ARTICLE 1 (4) (b) OF COMMISSION DECISION 93/432/EEC A permanent mark, having the dimensions indicated below, applied to and visible on at least two places, on the hind-quarters of each animal using the technique known as 'freeze-branding'.